Order, Supreme Court, New York County (Ira Gammerman, J.), entered September 29, 1999, which, in a proceeding to liquidate an insolvent insurer, granted the motion of petitioner Superintendent of Insurance to compel respondent law firm to turn over its legal files relating to matters it was handling on behalf of the subject insurer, and denied respondent’s cross motion to compel petitioner’s payment of the full amount of respondent’s reasonable attorneys’ fees for legal services it performed on behalf of the subject insurer, unanimously affirmed, without costs.
Respondent was properly directed to turn over its legal files relating to the subject insurer in compliance with the prior order of rehabilitation, subsequently converted into an order of liquidation. Respondent must turn over such files regardless of any retaining liens it may have thereon (Superintendent of Ins. of State of N. Y. v Baker & Hostetler, 668 F Supp 1054 [ND Ohio, applying New York law]; see also, Maleski v Corporate Life Ins. Co., 163 Pa Commw 49, 641 A2d 7). Respondent’s request that its claimed charging liens be immediately enforced was also properly rejected, since the cases that respondent commenced on behalf of the insurer never reached a final conclusion. We have considered respondent’s remaining contentions and find them unavailing. Concur — Tom, J. P., Mazzarelli, Ellerin, Lerner and Andrias, JJ.